Citation Nr: 0326220	
Decision Date: 10/03/03    Archive Date: 10/15/03	

DOCKET NO.  01-03 720a	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a previously denied claim of entitlement to service 
connection for major depression with anxiety. 

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD). 

3.  Entitlement to service connection for giardiasis. 

4.  Entitlement to service connection for tinnitus. 

5.  Entitlement to service connection for gastroesophageal 
reflux disease (GERD). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans

ATTORNEY FOR THE BOARD

R. E. Smith, Counsel


INTRODUCTION

The veteran had active military service from January 1968 to 
February 1971.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from an August 2000 rating decision by the 
Department of Veterans Affairs (VA) Boston, Massachusetts 
Regional Office (RO), which found that the veteran had not 
submitted new and material evidence to reopen his previously 
denied claim of entitlement to service connection for major 
depression with anxiety and denied the veteran entitlement to 
service connection for PTSD, giardiasis, tinnitus, and GERD.  

The issues of service connection for major depression with 
anxiety on the merits, and service connection for PTSD, 
giardiasis, tinnitus, and GERD, will be addressed in the 
remand that follows this decision.


FINDINGS OF FACT

1.  Service connection for a depressive neurosis was denied 
by an unappealed RO rating decision dated in June 1974.  

2.  Evidence received subsequent to the June 1974 rating 
decision denying service connection for a depressive neurosis 
includes statements from a private physician and a VA 
examiner relating the veteran's current major depression to 
events in service, which are so significant that they must be 
considered in order to fully decide the merits of the claim.  



CONCLUSION OF LAW

The evidence received since the June 1974 rating decision 
that denied the veteran entitlement to service connection for 
depressive neurosis is new and material and the claim for the 
benefit is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 
38 C.F.R. §§ 3.156(a), 20.302 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act (VCAA) of 2000.

The Board observes that the recently enacted law and its 
implementing regulations essentially eliminate the 
requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist the claimant 
in obtaining evidence necessary to substantiate a claim, but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  38 C.F.R. § 3.159(c)-(d) 
(2002).  

The new law and regulations also include new notification 
provisions.  Specifically, they require VA to notify the 
claimant and the claimant's representative, if any, of any 
information and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  38 C.F.R. 
§ 3.159 (b) (2002).  

The record reflects that VA provided the veteran copies of 
the appeal rating decision and a September 2000 statement of 
the case as well as a supplemental statement of the case 
dated in December 2002.  These documents, collectively, 
provide a notice of the law and governing regulations and of 
the evidence needed to support the veteran 's claim for the 
benefits sought, and the reasons for the determination made 
regarding the veteran's request to reopen the claim for 
service connection for major depression with anxiety based on 
new and material evidence.  Additionally, the veteran was 
provided letters from the RO in August 2001 and September 
2002, which informed him of the provisions of the VCAA, the 
evidence needed to substantiate his claim, and of the 
evidence VA will attempt to obtain as well as evidence and 
information required from him.  The record discloses the VA 
has met its duty to assist the veteran also in obtaining 
evidence necessary to substantiate his claims.  Most notably, 
copies of the veteran's service medical records, private 
treatment records, and VA inpatient records and reports of VA 
comprehensive examinations provided to him since service have 
been obtained and associated with his claims file.  There is 
no identified evidence that has not been accounted for and 
the veteran's representative has been given the opportunity 
to submit written argument.  Therefore, under the 
circumstances, VA has satisfied both its duty to notify and 
assist the veteran in this case and adjudication of this 
appeal at this juncture poses no risk of prejudice to the 
veteran.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 
(1993).

Whether new and material evidence has been submitted to 
reopen a claim for service connection for major depression 
with anxiety.

At the outset, the veteran is seeking to reopen a claim for 
an acquired psychiatric disorder, which was previously denied 
by the RO in June 1974.  In December 1998 the veteran filed 
an application requesting that this claim be reopened.  Thus, 
the veteran's application to reopen that claim was initiated 
prior to August 29, 2001, the effective date of the amended 
section 3.156, which redefines the term "material evidence" 
for the purpose of determining if a previously denied claim 
can be reopened.  Compare 38 C.F.R. § 3.156(a) (2002), with 
38 C.F.R. § 3.156(a) (1998 and 2001).  

Where the law or regulation changes after a claim has been 
filed or reopened, but before the administrative or judicial 
process has been concluded, the version most favorable to the 
claimant applies, unless Congress provided otherwise or 
permitted the Secretary to do otherwise and the Secretary 
does so.  See Marcoux v. Brown, 9 Vet. App. 282 (1996) 
(citing Karnas v. Derwinski, 1 Vet. App. 308 (1991)); see 
also 66 Fed. Reg. 37, 953, VAOPGCPREC 11-97 (1997).  Notably, 
however, the Secretary of VA has specifically provided that 
the amendments of 38 C.F.R. § 3.156 will be applicable to all 
claims filed on or after August 29, 2001.  As a result the 
amended version of 38 C.F.R. § 3.156 does not apply to the 
veteran's December 1998 application to reopen, which is 
discussed below.

In June 1974 the RO denied service connection for a 
psychiatric disorder identified as depressive neurosis, 
because there was no evidence than an acquired psychiatric 
disorder was demonstrated in service.  Since the veteran did 
not appeal this adverse determination by the RO it became 
final based on the evidence then of record.  38 U.S.C.A. 
§ 7104(c); 38 C.F.R. §§ 3.104(a), 20.202 (2002).  

With respect to a claim, which has been finally disallowed, 
law and regulations provide that if new and material evidence 
has been presented or secured, the claim may be reopened and 
the former disposition reviewed.  38 U.S.C.A. § 5108.  "New 
and material" evidence for purposes of this appeal is defined 
as evidence not previously submitted, cumulative, or 
redundant, and which, along with evidence previously 
submitted, is so significant that it must be considered to 
fairly decide the merits of the claim.  38 C.F.R. § 3.156(a); 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998); see also Evans 
v. Brown, 9 Vet. App. 273 (1996).  

Furthermore, the United States Court of Appeals for Veterans 
Claims (Court) has stated that in determining whether the 
evidence is new and material, the credibility of the newly 
presented evidence is to be presumed.  See Kutscherousky v. 
West, 12 Vet. App. 369, 371 (1999) (per curiam) (holding that 
the "presumption of credibility" doctrine as articulated in 
Evans v. Brown, 9 Vet. App. 273 (1996) was not altered by the 
ruling in Hodge and continues to be a binding precedent).  
The Board is required to give consideration to all of the 
evidence received since the last allowance of the claim on 
any basis.  In this case, the RO decision in June 1974.  See 
Hickson v. West, 12 Vet. App. 247, 251 (1991).  

Service connection is warranted for the disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110.  Service connection connotes many factors 
but basically it means that the fact, shown by the evidence, 
establishes that a particular injury or disease resulting in 
disability was incurred coincident with service in the Armed 
Forces, or if preexisting since service was aggravated 
therein.  38 C.F.R. § 3.303(a).  Personality disorders are 
not diseases or injury with the meaning of applicable 
legislation.  38 C.F.R. § 3.303(c).  

The evidence on file at the time of the June 1974 rating 
decision consisted of the veteran's service medical records, 
a statement from a counseling registered nurse, a statement 
from a private physician, and a copy of a discharge summary 
referable to the veteran's VA hospitalization in March 1974.  

The veteran's service medical records show that in January 
1971 the veteran requested psychiatric counseling due to 
intra-marital pressures affecting his personal life and his 
military job.  Following psychiatric evaluation passive-
dependent personality disorder was the diagnostic impression 
and the veteran was referred to the neuropsychiatric clinic 
for follow-up to include further counseling.  In February 
1971 the veteran presented for further psychiatric evaluation 
for complaints of being extremely nervous and also of having 
difficulties in getting along with a superior noncommissioned 
officer.  It was noted that the most significant problem the 
veteran was experiencing was his family life and that he had 
been recently married.  Following a mental status examination 
significant for resentment and anger voice by the veteran 
towards his mother, passive-dependent personality EPTE 
(existing prior to entrance) was diagnosed.  The veteran's 
examiner commented that the veteran seemed to function quite 
well in the service despite his underlying personality 
disturbance and that he believed the veteran would be able to 
successfully complete his enlistment.  On a further follow-up 
evaluation in February 1971 his examiner noted that the 
veteran's relationships within his family and aboard ship 
continued to deteriorate and that his anxiety symptoms have 
worsened despite the use of tranquilizing medications.  On 
mental status examination, findings were similar to those 
previously noted although the veteran now appeared decidedly 
more anxious and was tearful.  Passive-dependent personality, 
EPTE was again diagnosed.  The examiner at this time strongly 
recommended administrative separation by reason of 
unsuitability of the veteran.  The examiner further noted 
that the veteran clearly had a longstanding character 
disorder, which he said is unresponsive to treatment in this 
setting.  On the veteran's February 1971 medical examination 
for service separation no psychiatric abnormality was noted 
on clinical evaluation of the veteran.  

In a statement dated in April 1974, Harry A. Graham, R.N., a 
counseling specialist reported that the veteran and his wife 
had been in group therapy comprised of couples with problems 
in their marital relationships.  He noted that when he first 
saw the veteran he was extremely depressed and obsessed with 
a great deal of suicidal ideation.  He added that by history 
this seemed to have originated during his service and 
appeared to be related to a severe identity crisis that was 
heightened by his military experience.  It was further noted 
that the focus of the veteran's therapy was directed to 
alleviation of guilt he was experiencing about the discharge 
of a friend from service due to homosexuality and of the 
veteran's guilt about his own homosexuality.  He further 
noted that the veteran had adjusted to his homosexuality and 
was in the process of divorcing his wife.  He added that 
having met the treatment goals the veteran elected to 
terminate his therapy although continued therapy was offered 
to him.  

Also, in an April 1974 statement, John K. Carpenter, M.D., 
reported that the veteran had been under his care for the 
past year for giardiasis.  He also noted in his statement 
that the veteran suffers from recurrent bouts of anxiety and 
depression.  

A summary of the veteran's VA hospitalization in March 1974 
records that the veteran was admitted because of anxiety, 
nervous tension and chronic ear infection.  It was noted that 
the veteran was depressed over a job loss, a break-up of 
marriage, a loss of independence and many unresolved Oedipal 
issues.  It also noted that these problems had led to severe 
depression, which had resulted in a fainting spell.  On 
mental status examination the veteran was noted to be tense 
and anxious with no impairment of sensorium or mental 
capacity.  Depressive neurosis with dissociative features, 
sexual identity deviation, and cyclothymic personality were 
the discharge diagnoses.  

On the basis of the evidence described above, the RO in June 
1974 essentially determined that an acquired psychiatric 
disorder was not demonstrated to have been incurred in or 
aggravated by service.  

The evidence submitted since the June 1974 rating decision 
consists of multiple medical statements from private 
physicians referable to evaluation and treatment provided to 
the veteran since service for physical and mental conditions, 
lay statements from family members and acquaintances relating 
to the cause of the veteran's psychiatric problems, 
additional VA records associated with the veteran's March 
1974 VA hospitalization noted above, and reports of 
comprehensive VA examinations afforded the veteran in April 
1999 and July 2000 as well as copies of the veteran's service 
personnel records.  In addition, records have been received 
from the United States Armed Services Center for Research and 
Unit Records (USASCRUR) documenting the history of the 
veteran's unit of assignment in the Navy from November 1968 
to August 1969.  

The private medical records as well as the veteran's VA 
examinations in April 1999 and July 2000 show that the 
veteran has suffered from symptoms of a psychiatric 
disability since his initial VA hospitalization in March 
1974.  A report of the history of the veteran's illness as 
well as his admission evaluation referable to the veteran's 
VA hospitalization in March 1974 note that since leaving 
service the veteran had difficulty in vocational adjustment, 
as well as emotional upheaval related to an impending break-
up of his marriage and concerns about his sexuality.  The 
diagnosis at admission consisted of depressive neurosis with 
associative features and sexual identity problems.  

Dr. H. Andrew Graham reported in October 1977 that the 
veteran was under his care for treatment, which included 
anxiety and depression.  A physician at the Dorchester Health 
Multi-Service Center in September 1980 reported that the 
veteran had been seen regularly since 1977 for psychological 
stress.  

A report of an October 1997 psychiatric evaluation of the 
veteran by Michael Kahan, M.D., recorded that the veteran 
presented with complaints of anxiety and tension.  Dr. Kahan 
noted that the veteran was currently struggling with 
seemingly unresolved tension and prescribed an empiric trial 
of Bu-Spar.  Adjustment disorder with anxiety was diagnosed.  

In separate statements dated in November 1998 three private 
physicians reported treating the veteran with psychotropic 
medications for major depression and/or anxiety since January 
1988.  One of these physicians, Adam Savitz, M.D., reported 
that the veteran was currently a patient of his, under 
treatment for severe major depression with anxious features, 
and anger attacks, and that he had a long history of 
depression.  

Treatment records received from Paul Summergrad, M.D., show a 
period of psychotherapy provided to the veteran between 
January and September 1988 for unresolved grief, an 
adjustment disorder, and recurring major depression.  

In a statement dated in December 1998, Dr. Savitz reported 
the veteran was a patient of his and was being treated for 
recurrent major depression with anxious features and anger 
attacks.  He observed that the veteran had a long history of 
depression with the first episode of depression occurring 
while in the military between 1969 and 1971 because of 
various difficulties encountered in the service including 
combat-related events.  He added that the veteran was in 
psychiatric treatment after discharge and was hospitalized 
within a year or two of discharge.

The veteran was afforded a VA examination in April 1999.  
Relevant history obtained on this examination included the 
veteran's report that he enlisted in the Navy and was sent 
overseas to Vietnam, being stationed as a radio operator on 
the U.S.S. Newport News.  He said that this brought him into 
combat for about a year and that the experience had terrified 
him.  He said that he remembers shore batteries were shelling 
the vessel and that people were trying to torpedo the boat by 
under seas weapons by individual efforts from the shore.  He 
added that he began to have stomach pain and anxiety attacks 
and was seen by a psychiatrist a couple of times while aboard 
ship and on shore.  He added that he was discharged 11 months 
early and returned to civilian life.  He said that while in 
the Navy he was married to a woman for a couple of years but 
that his behavior, his depression, feelings of helplessness 
and panic attacks were so disturbing to her that she became 
emotionally distraught and sued him for divorce.  He said 
that since the 1970's he has held over 20 jobs and had 
received a degree in bookkeeping from Northeastern University 
and worked as an accountant, and that he was presently 
employed as a bookkeeper.  On mental status examination the 
veteran looked depressed and when he spoke about his mother's 
death he became quite sad and close to tears.  He was found 
to be oriented in time, place and person.  The examiner noted 
that the veteran did not have a thought disorder but that his 
history and appearance made it clear that he suffered from a 
depressed mood most of the time.  The veteran also described 
having panic attacks.  The examiner observed there was no 
evidence of impairment in judgment or memory or abstract 
thinking.  Post-traumatic stress disorder with panic attacks 
was the Axis I diagnosis.  It was also noted that the veteran 
suffers from reflux and a hiatal hernia on Axis III.  

The veteran underwent a neuropsychological evaluation by a 
private physician in February 2000.  The veteran reported on 
this evaluation that he had a history of depression and 
anxiety since 1971 when he returned from Vietnam.  He added 
that he last worked approximately one year ago and said that 
he did not like the commute and experienced road rage.  He 
said further that one-day at work he started crying at the 
computer screen and never returned to work after that.  
Following diagnostic testing, the veteran was found to have 
an overall level of intellectual functioning within the 
average range.  It was also noted that, consistent with the 
veteran's subjective complaints, his performance on tests of 
memory was significantly impaired, with visual memory more 
impaired than memory for verbal information.  His attention 
was also found to be impaired, with evidence suggesting 
impaired attentional arousal and difficulty maintaining 
attention.  Results also provided evidence for severe 
depression and moderate anxiety.

In a statement dated in July 2000 a private physician, Sara 
Kulleseid, M.D., reported that the veteran was being treated 
for recurrent major depression with anxious features and 
anger attacks.  Dr. Kullesid said that she had reviewed his 
records from both her clinic as well as military psychiatric 
treatment records provided to her by the veteran and 
concluded that his first episode of depression occurred while 
he was in the military between 1969 and 1971 because of 
several difficulties encountered while in the service, 
including events during active combat.  She said that it was 
apparent from the records that his experience in the service 
was a significant trigger to his development of psychiatric 
illness.  She added that his symptoms have recurred 
frequently since that time, according to his clinical record, 
and have caused problems both occupationally and socially.  

On VA examination in July 2000 the veteran reported 
complaints of having suffered many episodes of major 
depression dating from his time in the military up until and 
including the present.  It was noted he takes medication for 
anxiety and for reflux (Prevacid).  It also noted the veteran 
complained of short term memory problems and stated that he 
did not feel physically or emotionally well enough to do 
anything.  Following a mental status examination depression 
was diagnosed.  It was noted the veteran had had the 
diagnosis of depression for some years and that he was 
recently psychiatrically medicated with Klonopin.  The 
examiner indicated that there did not appear to he any 
current psychotic depression and the veteran is not taking 
any current antidepressants or antipsychotics.  He added, 
"insofar as these issues and problem existed during his time 
in the military, there is military connection to the 
psychiatric problems."  

In a letter dated in January 2000, Carl D. Marci, M.D., 
reported that he took over the psychiatric treatment of the 
veteran from several previous physicians and noted that the 
veteran continues to suffer from symptoms of recurrent major 
depression and generalized anxiety with panic attacks.  He 
added that the veteran is on psychotropic medication for 
these diagnoses.  In March 2003, Dr. Marci reported that the 
veteran's mental illness prevents him from sustaining 
employment indefinitely.  

Also submitted in connection with the veteran's attempt to 
reopen his claim for service connection for a psychiatric 
disorder were statements dated in November 1998 from the 
veteran's former spouse, a sister, and two of his 
acquaintances relating the veteran's history of depression 
and anxiety.  The veteran's spouse reported that while in 
service the veteran demonstrated increased signs of 
depression and stress.  The veteran's sister related 
overhearing telephone calls between the veteran and her 
parents indicating that while in service he was experiencing 
anguish and depression.  She also reported that the veteran 
following service was "very jumpy and ... would become easily 
agitated".  

The RO in June 1974 denied the veteran entitlement to service 
connection for a psychiatric disorder on the basis that a 
psychiatric disorder was not demonstrated in service.  The 
evidence added to the record since the June 1974 rating 
includes the veteran's report of depression in service as 
well as a statement from a private physician Sara Kulleseid, 
diagnosing the veteran as suffering from recurring major 
depression and an opinion that his experience in service 
triggered the development of his current psychiatric illness.  
Further, a VA examiner in July 2000 has indicated in 
diagnosing the veteran with depression that there "is 
military connection" to the veteran's current psychiatric 
problems.  This additional evidence is new as it was neither 
previously of record or previously considered by the RO in 
June 1974.  Moreover, and presuming the credibility of the 
medical statements proffered, the new evidence supports the 
veteran's contention that he has a psychiatric disorder as 
the result of events in service.  Kutschrousky and Evans, 
both supra.  As a result, the evidence speaks to the specific 
matter of whether there is a relationship between the 
veteran's current psychiatric disorder and his service, it is 
therefore material evidence that must be considered in order 
to fairly decide the merits of the veteran's claim for major 
depression with anxiety.  Having determined that new and 
material evidence has been submitted; the veteran's 
previously denied claim for service connection for a 
psychiatric disorder is reopened.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156(a).  The veteran claim must be addressed on 
the merits in light of all the evidence of record.  


ORDER

New and material evidence having been received, the claim for 
service connection for major depression with anxiety is 
reopened; to this extent only the appeal is granted.


REMAND

In light of the action taken above, the Board notes a de novo 
review of the veteran's claim for service connection for a 
psychiatric disability other than PTSD by the RO is required.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).  In this regard 
the veteran should be provided an opportunity to submit any 
additional medical evidence to support his claim.  In 
addition, an examination should be provided.  

In a decision promulgated on September 22, 2003, Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, No. 02-
7007, -7008, -7009, -7010 (Fed. Cir. Sept. 22, 2003), the 
United States Court of Appeals for the Federal Circuit 
invalidated the 30-day response period contained in 38 C.F.R. 
§ 3.159(b)(1) as inconsistent with 38 U.S.C.§ 5103(b)(1).  
The Court made a conclusion similar to the one reached in 
Disabled Am. Veterans v. Secretary of Veterans Affairs, 327 
F.3d 1339, 1348 (Fed. Cir. 2003) (reviewing a related Board 
regulation, 38 C.F.R. § 19.9).  The court found that the 30-
day period provided in § 3.159(b)(1) to respond to a VCCA 
duty to notify is misleading and detrimental to claimants 
whose claims are prematurely denied short of the statutory 
one-year period provided for response.  Therefore, since this 
case is being remanded for additional development or to cure 
a procedural defect, the RO must take this opportunity to 
inform the appellant that notwithstanding the information 
previously provided, a full year is allowed to respond to a 
VCAA notice.

The case is therefore REMANDED to the RO for the following 
development:

1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the recent decision in 
Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, as well as 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002), and any other applicable 
legal precedent.

2.  The RO should ask the veteran to 
submit all medical evidence, not 
currently on file, which tends to support 
his assertion that he has a psychiatric 
disorder attributable to service, or was 
manifested within one from the date of 
his discharge from service.

3.  The veteran should be afforded a VA 
psychiatric examination.  The claims 
folder should be made available to the 
examiner for review in conjunction with 
the examination, and the examiner should 
acknowledge such review in the 
examination report.  Based on a review of 
the claims folder and examination report, 
the examiner is asked to address whether 
it is as least as likely or not that the 
veteran's major depression with anxiety 
is attributable to service.  In offering 
this opinion the examiner should make 
reference to and consider the opinions 
proffered by Dr. Sara Kulleseid in July 
2000 as well as the veteran's VA examiner 
in July 2000.  A complete rationale for 
any opinion offered should be set forth 
in the report provided, together with 
citation to any pertinent or other 
supporting records.

4.  After taking any necessary 
development indicated by the response 
above, the RO should conduct a de novo 
review of the veteran's claim for service 
connection for major depression with 
anxiety.  The RO should also review again 
the veteran's claims of service 
connection for PTSD, giardiasis, 
tinnitus, and GERD.  Due consideration 
should be given to all pertinent laws and 
regulations.  If the determination 
remains adverse to the veteran, the 
veteran and his representative should be 
issued a supplemental statement of the 
case and be afforded a reasonable 
opportunity to reply thereto.

Thereafter, subject to current appellate procedures the case 
should be returned to the Board for further appellate 
consideration, if in order.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



                       
____________________________________________
	DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



 


